Title: Jefferson: Lottery Ticket, Apr. 1826, April 1826
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    stateofvirginia.JEFFERSON LOTTERY.Register No.managers.John Brockenbrough,Philip Norb. Nicholas, Richard Anderson.Combination Nos.This Ticket will entitle the holder thereof to such prize as may be drawn to its numbers in the JEFFERSON LOTTERY.Richmond, April, 1826.For the Managers, Yates & McIntyre
                        
                    